 1

 2

 3

 4

 5

 6

 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11
      ROSALINDA VILLAPADUA,                         Case No. 1:18-cv-01465-LJO-EPG
12
                           Plaintiff,               ORDER ADOPTING FINDINGS AND
13                                                  RECOMMENDATIONS
             v.
14                                                  (ECF No. 23)
      COMMISSIONER OF SOCIAL
15    SECURITY,

16                         Defendant.

17          This matter is before the Court on Plaintiff’s complaint for judicial review of an

18   unfavorable decision by the Commissioner of the Social Security Administration regarding her

19   application for Disability Insurance Benefits and Supplemental Security Income.

20          On December 18, 2019, after a hearing on December 3, 2019, Magistrate Judge Erica P.

21   Grosjean entered findings and recommendations, recommending that the decision of the

22   Commissioner of Social Security be affirmed and that the Clerk of Court be directed to close the

23   case. (ECF No. 23.)

24          Plaintiff filed objections to the findings and recommendations on January 8, 2020. (ECF

25   No. 24.) Defendant filed a response to Plaintiff’s objections on January 21, 2020. (ECF No. 25.)

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

27   Court has conducted a de novo review of this matter. Having carefully reviewed the entire file,

28   the Court finds the findings and recommendations to be supported by the record and proper
                                                       1
 1
     analysis.
 2
            Accordingly, IT IS HEREBY ORDERED that:
 3
            1. The findings and recommendations issued on December 18, 2019 (ECF No. 23.) are
 4
                 ADOPTED IN FULL;
 5
            2. The decision of the Commissioner of Social Security is AFFIRMED; and
 6
            3. The Clerk of Court is directed to close this case.
 7

 8   IT IS SO ORDERED.

 9      Dated:    January 30, 2020                         /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
